By the Court, Marcy, J.
The practice of the court does not recognize any particular office hours for the service of papers. A notice as late as ten o’clock at night has been holden to be a good service, where it was served on a clerk in the office, (8 Johns. R. 360,) and would probably be hold-en to be good even at a later hour, if personally served on the attorney. In this case, the notice came not to the knowledge of the attorney until the next day, although he was in his office tó a late hour. It was therefore insufficient, and the inquest must be set aside. As, however, the notice was served eight days before the trial, and no rule has heretofore been established on the subject, the costs of the inquest and of this motion must abide the event of the suit.